Citation Nr: 1223275	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  09-49 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active service from May 1982 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Louisville, Kentucky, that, in pertinent part, denied service connection for a right shoulder condition.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain an additional VA medical opinion (or, in the alternative, afford the Veteran another VA examination) and to obtain private medical records.

The Veteran claims that service connection for a right shoulder disorder is warranted.  Review of his service treatment records shows that in March 1999 he was seen for complaints of right shoulder pain.  At that time, after he was examined, a diagnosis of probable mild right rotator cuff tendonitis was provided.  A January 2007 health record includes a diagnosis of chronic right shoulder pain without injury.  January 2007 X-ray examination of the right shoulder was negative.  April and June 2007 health records show that "[s]houlder joint disorder" was listed among various disorders listed as problems.  The Veteran's June 2007 service retirement examination report, while not showing that a right shoulder disorder was currently manifested, did note that the Veteran was seen in service for right shoulder-related complaints.  



Post service records pertaining to the Veteran's claimed right shoulder disorder include a May 2009 private medical report, supplied by an orthopedic specialist, S.L.G., MD.  The physician indicated that the Veteran was a patient of hers.  The physician added that the Veteran had documentation that he had sought medical treatment for his right shoulder, which she had in her "prior office notes."  These referenced medical records are not now shown to be associated with the Veteran's claims folder.  The physician noted that she had arranged for the Veteran to undergo "MRI" (magnetic resonance imaging) testing of his right shoulder, which showed a large chronic degenerative lateral meniscal tear that required surgical intervention.  Such intervention is not noted to have occurred.  She added that MR arthogram testing had also been conducted, which demonstrated the presence of excessive tearing involving the glenoid labrum involving the superior, anterior, and inferior labrum.  Neither the MRI nor MR arthogram reports are in the Veteran's claims folder.  The physician commented that this old degenerative chronic tear had been there for years, dating back to when the Veteran was on active duty in the military.  She also reported having had the opportunity to review all of the Veteran's medical records that he had supplied relating to VA physical examinations.  It is apparent that Dr. S.L.G. did not have an opportunity to review the Veteran's service treatment records.  The physician diagnosed chronic right shoulder labial tear, and added that it was "military related."  

The Veteran is also shown to have been afforded a VA orthopedic examination in May 2009.  The Veteran informed the examining physician that he had injured his right shoulder after a physical therapy session in service, and after doing pull-ups in Egypt.  The Veteran added that in the course of his May/June 2007 retirement examination (it occurred in June 2007) X-ray examination of his right shoulder was conducted, but that he was never provided the results.  Review of the separation examination report does not show that the Veteran underwent X-ray examination of his right shoulder, and an X-ray report of such an examination is not on file.  The examiner commented that the Veteran had been seen by Orthopaedic Specialists since 2008; this is the medical practice to which Dr. S.L.G. is associated.  It was noted that a MRI examination from March 2009 reportedly showed an old chronic labral tear, and that a MR arthrogram showed right shoulder extensive tearing involving the glenoid labrum.  These are the same clinical findings reported as part of the above-discussed private medical evidence from Dr. S.L.G.  After examining the Veteran, the examiner provided a diagnosis of right shoulder chronic labral tear per history verified by private physician report.  X-ray examination of the Veteran in the course of the examination, however, was negative (no osseous or articular abnormalities noted).  The VA examiner opined that he was unable to provide an opinion as to whether the Veteran's current right shoulder disorder with reduced range of motion was related to or caused by a right shoulder disorder treated during active service without resorting to "mere speculation."  The Veteran provided a rationale for his supplied opinion.  He commented that "[w]ithout the support of MRI imaging in service I would only be able to speculate if the veteran's labral tear was a result of active military service."  He added that he could "only resort to mere speculation as to the age of the tear and if this were present in service since the specific time in which it were torn could range from any number of years."  

The Board initially notes that it is clear that private medical records associated with treatment provided to the Veteran from Dr. S.L.G. are not of record.  As noted, the Veteran is shown to have been treated by her since 2008, and Dr. S.L.G. reported that the Veteran was a patient of hers and that "documentation" that the Veteran had sought prior medical treatment for his right shoulder were contained in her "prior office notes."  It does not appear that VA attempted to obtain these records.  Although any further delay is regrettable, the Board is of the opinion that a remand is necessary to seek to obtain these private medical treatment records as they may contain information relevant to the matter at hand - namely, potentially providing a diagnosis of right shoulder arthritis dated within one year of the Veteran's service separation (see 38 C.F.R. §§ 3.307, 3.309).  VA has a duty to assist the Veteran in obtaining such records.  38 C.F.R. § 3.159(c) (2011).  

The Board also notes that the opinion proffered by Dr. S.L.G. in May 2009 as to a nexus relationship between the Veteran's current right shoulder disorder and his active military service is flawed.  As noted, she is not shown to have had an opportunity to review the Veteran's service treatment records.  A medical opinion based on incomplete or inaccurate factual premises is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

The medical opinion supplied by the VA examiner following his May 2009 examination of the Veteran is also inadequate.  As noted, in part, the examiner commented that he was unable to render an opinion as to the etiology of the Veteran's current right shoulder disorder without the "support of MRI imaging in service."  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board also notes that in Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, the Board finds that not all of the "procurable" data was available at the time the VA examiner conducted the May 2009 examination.  As noted above, it is clear that private treatment records, dating back to 2008, need be associated with the record, pertaining to treatment afforded the Veteran by Dr. S.L.G.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records associated with treatment provided the Veteran by S.L.G., MD.  To assist in acquiring these private medical records - to include reports of MRI and MR arthogram examination of the Veteran's right shoulder -- the Veteran should be provided a copy of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the Veteran should be advised of such unavailability, and the claims file must be properly documented as to the unavailability of these records.

2.  Following the development set forth in the paragraph 1. above, the RO/AMC should return the Veteran's claims file to the examiner who conducted the VA examination in May 2009, or to a qualified medical professional if the May 2009 examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled.  The examiner should review the Veteran's claims file and render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a right shoulder disorder which is casually related to service. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Citation or discussion of medical authority used in rendering any opinion would be helpful as well.  In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

If the VA examiner finds that he/she cannot provide an opinion "without resort to speculation" he should specifically indicate whether he needed more information to provide any such opinion or whether any such an opinion was beyond his medical knowledge.

3.  The Veteran is hereby notified that it is his responsibility to report for a VA examination, if scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this remand.  Stegall v. West, 11 Vet. App. 268 (1998).  If any of the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO/AMC should take appropriate corrective action. 

5.  Thereafter, the RO/AMC, following its conducting any additional development of the evidence seen as appropriate, should readjudicate this issue in light of all the evidence on file.  If the benefit sought on appeal remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required on his part until he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


